Citation Nr: 1411440	
Decision Date: 03/19/14    Archive Date: 04/02/14

DOCKET NO.  12-01 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an effective date earlier than March 28, 2008, for the grant of service connection for major depressive disorder.


REPRESENTATION

Appellant represented by:	Larry Stokes, Agent


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The Veteran served on active duty from August 1986 to February 1990.

The Veteran's claim comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision by the Roanoke RO which granted service connection for major depressive disorder effective March 28, 2008.  The Veteran filed a Notice of Disagreement (NOD) in November 2010, appealing the effective date assigned.  A Statement of the Case (SOC) was furnished to the Veteran in November 2011, and the Veteran subsequently perfected a timely appeal of the earlier effective date issue.

The RO certified this appeal to the Board in May 2012.  Subsequently, the Veteran submitted additional medical evidence and waived her right to have the RO initially consider this evidence in a statement dated in October 2012.  38 C.F.R. §§ 20.800, 20.1304 (2013).

In November 2012, the Veteran presented testimony at a Board Central Office Hearing in Washington, DC, held before the undersigned Acting Veterans Law Judge (AVLJ).  A copy of the transcript has been associated with the claims file.

The Veteran's paperless claims files were reviewed and considered in preparing this decision, along with her paper claims file. 

Pursuant to a December 2013 Board remand, it was determined that an issue of whether an October 5, 1990 RO rating decision, which denied service connection for a nervous condition, should be revised or reversed on the basis of clear and unmistakable error (CUE) was a viable claim, and it was listed on the title page of that remand as a potential appellate matter.  Therein, the Board observed that a CUE claim has been raised, which had been addressed in a January 2009 RO rating decision.  It was explained that upon becoming aware of the adverse RO rating decision, which had not been issued to the representative, immediate disagreement was expressed.  Thus, the Board found that the Veteran and her representative filed a timely NOD on the issue of whether an October 5, 1990 RO rating decision, which denied service connection for a nervous condition, should be revised or reversed on the basis of CUE.  38 C.F.R. § 20.302.  

In the December 2013 remand, it was instructed by the Board that the Veteran and her representative be furnished a Statement of the Case (SOC) relating to the CUE issue and to perfect an appeal to the Board, if they so desire.  See Manlincon v. West, 12 Vet. App. 238 (1999) (the filing of an NOD initiates appellate review which requires VA to furnish the claimant an SOC, which is an issue requiring remand rather than referral to the RO).  It was further requested that the Veteran and her representative be informed of her appellate rights and of the actions necessary to perfect an appeal on this issue.  The CUE claim was adjudicated by the RO and an SOC issued in January 2014.  Subsequently, there was no substantive appeal filed.  Accordingly, that claim is not in appellate status before the Board and will not be addressed herein.  

As a matter of clarification, the Board noted in the December 2013 remand that the issue of entitlement to an increased disability rating for major depressive disorder, rated at that time as 30 percent disabling, had been raised by the record at the Veteran's November 2012 Board hearing, but had not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Thereafter, the claim was addressed in a January 2014 rating decision, in which staged increased evaluations of 70 and 100 percent, were assigned.  There has been no indication of an appeal of that rating action and there is no increased rating claim in appellate status before the Board at this time.  

Finally, an application for Education/Vocational Counseling (VA Form 28-8832) has been submitted for the file (February 2014), but has not been addressed by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over this matter, and it is referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

FINDINGS OF FACT

1.  The Veteran's original service connection claim for a nervous/psychiatric disorder was received in both October 1989 and February 1990, and was denied in an October 1990 rating action, which was not appealed and became final.  

2.  Unsuccessful applications to reopen the claim followed the October 1990 final rating action; as shown by a final rating action of June 1997 denying an application to reopen based on a failure to present new and material evidence to reopen it.  

3.  Between the time period between June 1997 and March 28, 2008, the Veteran did not file any formal or informal claim to reopen a service connection claim for a psychiatric disability.

4.  On March 28, 2008, the Veteran filed an application to reopen the service connection claim for a psychiatric disorder which was ultimately successful; in a November 2010 rating decision, service connection for major depressive disorder was granted and an initial 30 percent evaluation was assigned effective from March 28, 2008. 


CONCLUSION OF LAW

The criteria for an effective date prior to March 28, 2008, for the grant of service connection for major depressive disorder are not met.  38 U.S.C.A. §§ 5110 (West 2002 & Supp. 2013); 38 C.F.R. § 3.400 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000

In accordance with the Veterans Claims Assistance Act of 2000 (VCAA), VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

In this case, the issue on appeal arises from a November 2010 rating decision which established service connection for major depressive disorder, effective from March 28, 2008.  The United States Court of Appeals for Veterans Claims (Court) held in Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490- 91 (2006), that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Thus, because the notice that was provided before service connection was granted was legally sufficient, VA's duty to notify in this case is satisfied.  See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007); Goodwin v. Peake, 22 Vet. App. 128 (2008).

Moreover, in Manning v. Principi, 16 Vet. App. 534 (2002), citing Livesay v. Principi, 15 Vet. App. 165 (2001), the Court held that the VCAA has no effect on an appeal where the law, and not the underlying facts or development of the facts, is dispositive of the matter.  Such is the case as to the earlier effective date issue currently on appeal; i.e. application of pertinent provisions of the law and regulations will determine the outcome.  Specifically, the Court has held that a Veteran claiming entitlement to an earlier effective date is not prejudiced by failure to provide her with VCAA notice of the laws and regulations governing effective dates, if, based on the facts of the case, entitlement to an earlier effective date is not shown as a matter of law, as is the disposition in this case as relates to the earlier effective date claims for the grant of service connection for major depressive disorder.  See Nelson v. Principi, 18 Vet. App. 407, 410 (2004).  No amount of additional evidentiary development would change the disposition of this claim; therefore no VCAA notice is necessary.  See DelaCruz v. Principi, 15 Vet. App. 143, 149 (2001) (VCAA notice not required where there is no reasonable possibility that additional development will aid the claimant). 

Furthermore, and notwithstanding the above analysis, general due process concerns have been satisfied in connection with this appeal.  See 38 C.F.R. § 3.103 (2013).  The Veteran engaged the services of a representative and was provided with ample opportunity to submit evidence and argument in support of her claim.  All reasonable efforts were made by the VA to obtain evidence necessary to substantiate the claim.  No further assistance with the development of evidence is required.

The Veteran and his representative testified before the undersigned in November 2012.  The provisions of 38 C.F.R. § 3.103(c)(2) require that the RO Decision Review Officer or VLJ who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

Here, during the November 2012 hearing, the undersigned noted the issue on appeal which primarily involves a question of law.  However, as a result of the testimony provided, the undersigned determined that the Veteran and her representative were pursuing an additional avenue of relief for the claim being sought by collaterally attacking a prior final RO decision.  They also raised the issue of entitlement to an increased rating for the service-connected psychiatric disability.  These claims were addressed in the Board's prior remand.  The Board also inquired about any potential relevant evidence which was not associated with the claims folder.  Based on the particular facts of this case, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Finally, the Board finds that the RO has fully complied with the terms of the Board's December 2013 remand, which directed the RO to issue an SOC on an inextricably intertwined CUE claim raised by the Veteran.

Factual Background

The Veteran served on active duty with the United States Army and was honorably discharged from service in February 1990.  Medical Evaluation Board findings of April 1989 revealed that the Veteran was found to have a psychotic disorder with moderate symptomatology, for which she was ultimately medically separated from service.  

She filed an original service connection claim for a psychotic disorder in October 1989, followed by another filing of the claim in February 1990.  A January 1990 VA examination report reflects that diagnoses included brief reactive psychosis.  In a rating action issued in October 1990, service connection for a nervous disorder was denied.  The RO explained that there was no evidence of a psychotic disorder on VA examination and that personality disorder was considered constitutional or developmental, with no aggravation shown in service.  The Veteran was advised of that decision in October 1990.  The Veteran did not appeal this decision, or submit new and material evidence warranting a readjudication, within one year of notice of the decision.  Therefore, the October 1990 decision became final.  38 C.F.R. §§ 3.156(b), 20.302.

In June 1996, the Veteran filed to reopen the claim for a psychiatric disorder, to include depression and schizophrenia.  In support of the claim was a VA record reflecting hospitalization from May to June 1996, and revealing treatment for diagnosed cocaine dependence, depression, and borderline personality disorder.  Claims for all three conditions were denied in an August 1996 rating action.  The Veteran was advised of that decision in August 1996 via a letter addressed to her last known address which was returned as undeliverable.

In March 1997, the Veteran submitted another statement requesting a reopening of her claim for disability benefits.  At this time, the RO remailed the August 1996 notice letter to the Veteran.  By letter dated May 7, 1997, the Veteran was advised that, in order to reopen a claim for a nervous/psychiatric disorder, new and material evidence must be submitted.  

In a June 1997 rating action the RO determined that new and material evidence had not been presented to reopen a service connection claim for schizophrenia, as the evidence presented was the same VA hospitalization report of May to June 1996, as submitted previously and therefore was not new evidence for the record.  The Veteran was advised of that decision in July 1997.  The Veteran did not appeal this decision, or submit new and material evidence warranting a readjudication, within one year of notice of the decision.  Therefore, the July 1997 decision became final.  38 C.F.R. §§ 3.156(b), 20.302.

Thereafter, in April 1999, the Veteran submitted a request to the RO for a copy of her service treatment records explaining "I need the Records to help me understand my illness then and now."  The RO sent the Veteran a copy of these records in May 1999.

In March 2000, the Veteran submitted a VA Form 21-4138 requesting a copy of specific service treatment records and stated "Why was my disability reduced from 10% to 0%."  Later that month, the RO sent the Veteran a copy of her medical records which also stated "Our records show that you were never granted service connected compensation.  The military may have determined that you were 10% disabled.  Their decision is not used for VA benefit purposes."

On March 28, 2008, the Veteran filed to reopen a service connection claim for a mental health condition, and also made a general allegation of CUE in a prior rating action.  Ultimately, in a November 2010 DRO decision, service connection was established for major depressive disorder, for which an initial 30 percent evaluation was assigned, effective from March 28, 2008.  The Veteran appealed the assigned effective date, requesting an effective date of 1990; when the Veteran was discharged from service and filed a service connection claim for a psychiatric condition.  

The Veteran presented testimony at a Board hearing held in November 2012, to the effect that she suffered from a psychotic condition in service for which she was discharged, and filed a VA compensation claim for the condition in February 1990.  She and her representative stated that they believed that the claim was improperly denied in an October 1990 rating action, due to error, described in essence as a failure to appropriately assist the Veteran (p. 7).   


Earlier Effective Date Claim

The Veteran essentially argues that the establishment of March 28, 2008, as the effective date for the grant of service connection for major depressive disorder is incorrect.  She maintains that the correct effective date should be in February 1990; representing both the month of her discharge from service, and the time at which she filed her VA compensation claim for a psychiatric condition.  

The assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110 (West 2002 & Supp. 2013) and 38 C.F.R. § 3.400 (2013).  Applicable law and VA regulations provide that the effective date of an evaluation and award of VA benefits, including compensation benefits, based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  In addition, if a claim is received within 1 year of separation from service, the effective date may be the day following separation from active service, or the date entitlement arose.  38 C.F.R. § 3.400 (2013).  The effective date of an award of disability compensation based on a claim to reopen after a final disallowance shall be the date of receipt of the new claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q) (2), (r). 

For purposes of VA adjudication, a claim is defined as a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement, to a benefit.   See 38 C.F.R. § 3.1(p) (2013).  An informal claim is further defined in the regulations. Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by the VA from a claimant may be considered an informal claim.  See 38 C.F.R. § 3.155(a) (2013).  Such informal claim must identify the benefit sought. Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution. 

Having carefully considered the claim in light of the record and applicable law, there simply is no legal authority for the Board to assign an effective date prior to March 28, 2008, in this case.  As a preliminary matter, the argument alleging CUE in a final October 1990 rating action denying the Veteran's claim will not be addressed as part of this appeal, as that matter was independently addressed in a January 2009 rating decision, in which CUE was not found, and the appeal process was not completed, absent the receipt of a timely substantive appeal.  

The Board also points out that the earlier effective date claim filed in this case is not a freestanding claim, as it arises from an appeal of the November 2010 rating action which granted service connection for major depressive disorder and assigned an effective from March 28, 2008, a decision which has not yet become final.  See Rudd v. Nicholson, 20 Vet. App. 296, 299 (2006); (once a decision assigning an effective date has become final, a claimant may not properly file, and VA has no authority to adjudicate, a freestanding earlier effective date claim in an attempt to overcome the finality of an unappealed RO decision). 

The Board acknowledges that the Veteran filed original service connection claims for a nervous/psychiatric disorder in October 1989 (while still in service) and in February 1990 (during the month of her service discharge).  The claim was denied in an October 1990 rating action and, for reasons explained above, the decision became final.  

In order to reopen a claim which has been denied in a final decision, new and material evidence must be submitted.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  Inasmuch as the October 1990 rating decision is final, the grant of service connection for a nervous/psychiatric disorder based upon any subsequent claim could never be earlier than the date of a successful claim to reopen.  See 38 C.F.R. § 3.400(q)(1)(ii) and (r).  The effective date of service connection based on new and material evidence reopening a claim received after a final disallowance, is the date of receipt of the new claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(q) (1) (ii), (r). 

Subsequent to the final rating action of October 1990, the Veteran (unsuccessfully) attempted to reopen the claim, which was denied in a final rating action in June 1997.  Based on the same principles explained above, that decision is final and precludes the assignment of an effective date prior to that time, absent a successful CUE challenge.  Inasmuch as the June 1997 decision is final, the grant of service connection based upon any subsequent claim for the same condition cannot be earlier than the date of a successful claim to reopen.  See 38 C.F.R. § 3.400(q) (1) (ii) and (r). 

Following the final rating action of June 1997, the Veteran filed to reopen the service connection claim for a psychiatric disorder on March 28, 2008.  Ultimately, in a rating decision issued in November 2010, it was determined that new and material evidence had been presented with which to reopen the claim and service connection for major depressive disorder was granted effective from March 28, 2008, the date of filing of the successfully reopened claim.  The effective date to be assigned where there has been a final disallowance followed by a reopened claim with new and material evidence will be the date of the new claim or the date entitlement arose, whichever is later.  See Lapier v. Brown, 5 Vet. App. 215 (1993); 38 C.F.R. § 3.400(q).  A successful claim to reopen was not filed prior to March 28, 2008, and arguably this also represents the date entitlement arose.  

Similarly, the provisions of 38 C.F.R. § 3.400(r) provide that the effective date for an award of service connection may be granted only from the date of a successful application to reopen the claim supported by new and material evidence, or the date entitlement arose, whichever is later.  Therefore, the effective date cannot be the date of Veteran's original claims filed in October 1989 or February 1990, and is properly assigned as March 28, 2008.  Waddell v. Brown, 5 Vet. App. 454, 456 (1993).  The Board finds that this is the earliest effective date possible based upon the facts in this case and the law and regulations. 

In so holding, the Board finds that the Veteran's statements received in April 1999 and March 2000 cannot be reasonably construed as applications to reopen her previously denied claim.  The April 1999 statement requested a copy of her service treatment records to "help [her] understand my illness then and now" while the March 2000 statement inquired why her 10 percent disability rating assigned by the military had been "reduced" to "0%."  These statements, even when liberally construed, do not reflect an intent to reopen her claim.  Notably, the RO reasonably interpreted the March 2000 statement as an explanation of her VA benefits for which they responded later that month - explaining that the Veteran had not been service-connected for the disability, and that the military's assignment of a disability rating were not used for VA benefit purposes.  The Veteran's lack of response to the RO's explanation, and her ultimate filing of an application for VA benefits 8 years later, reflects that she did not intend to refile a disability compensation claim at that time.

Finally, as observed by the undersigned at the November 2012 hearing, the Veteran's service treatment record jacket was located at the top of her claims folder, which potentially raises the application of 38 C.F.R. § 3.156(c) which could potentially results in an earlier effective date of award.  See 38 C.F.R. § 3.156(c)(3).  The service treatment record jacket does not have any date stamping.  However, this folder contains all of the Veteran's service treatment records which are not otherwise located anywhere else within the claims folder.  A review of the RO's October 1990 rating decision clearly reflects that these service treatment records had been reviewed.  As such, the Board does not find that any new, pertinent service records were added to the record since the RO's October 1990 rating decision.  Thus, the provisions of 38 C.F.R. § 3.156(c) do not apply to this case.

In sum, the Board finds that this matter is one in which the law is dispositive and that this issue must be denied pursuant to the explanation herein.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  The Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine is inapplicable in the instant case, as no such balance is shown in this case.  See, e.g., Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).  Accordingly, the appeal is denied. 



ORDER

An effective date prior to March 28, 2008 for the grant of service connection for major depressive disorder is denied.


____________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


